Citation Nr: 0312895	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to March 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for bilateral patellofemoral pain syndrome.

The veteran, pro se, appeared and testified at a 
videoconference hearing held in July 2002 at the VA Medical 
Center in San Antonio, Texas, and conducted by the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing has been associated with the claims 
file.

In September 2002, the Board undertook additional development 
on the claim of entitlement to service connection for 
patellofemoral pain syndrome of the right knee, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  This has 
been completed.

In October 2002, the Board granted service connection for 
patellofemoral pain syndrome of the left knee.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, in September 2002, the Board undertook 
additional development on the issue on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) - affording the 
appellant a VA examination.  

The veteran underwent the VA examination in May 2003, and a 
report of that examination has been associated with the 
claims file.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - clarifying whether the 
veteran wants to withdraw her appeal, and if applicable, 
obtaining service medical records and affording the veteran 
another opportunity for a VA examination.

At the July 2002 hearing, the veteran testified that her 
right knee was the one without any problems.  Transcript at 
2.   At the May 2003 VA examination, she reported that she 
did not have any difficulties with her right knee.  

Therefore, it is unclear whether the veteran wishes to 
continue pursuing an appeal of the denial of service 
connection for patellofemoral pain syndrome of the right 
knee.

Also, it is noted in the claims file that "SMRC" would be 
sending the veteran's service medical records, and service 
medical records received by RMC St. Louis are of record.  
However, it appears that the veteran submitted additional 
service medical records in November 2001  Accordingly, 
additional service medical records may be available.

Moreover, while the May 2003 VA examiner indicated that there 
was no current right knee disability, it is unclear whether 
the examiner actually conducted a physical examination of 
that knee.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact the veteran and 
ask whether she wants to withdraw her 
claim of entitlement to service 
connection for patellofemoral pain 
syndrome of the right knee.  If the 
veteran does not indicate that she wants 
to withdraw her claim, the RO should 
follow the directives listed in action 
paragraphs 3 through 7.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The RO should ask the veteran to 
provide copies of the service medical 
records in her possession.

The RO should contact the National 
Personnel Records Center and obtain any 
additional service medical records.  If 
any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
right knee disorder(s) (as opposed to the 
left knee for which the veteran already 
has a service-connected disability) which 
may be present.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.


The examiner should obtain a complete 
history of right knee disabilities from 
the veteran.  The medical specialist(s) 
should review the veteran's complete 
military, medical, and occupational 
history.  Upon completion of the above 
and examination(s) of the veteran, the 
medical specialist(s) should answer the 
following questions:

(a) Does the veteran have a current right 
knee disorder(s) and if so, what is 
its/their nature?

(b) Is it at least as likely as not that 
any current right knee disorder(s) 
(claimed as patellofemoral pain syndrome) 
is/are related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

In answering question (b), the examiner 
should pay particular attention to the 
veteran's in-service medical treatment 
for bilateral patellofemoral pain 
syndrome, left greater than right.

The examiner should document any 
inability to answer any of the above 
requests.

Any opinions expressed by the medical 
examiner must be accompanied by a 
complete rationale.  

If the examining medical specialist 
determines that another specialist is 
required to answer the above questions, 
please arrange for additional medical 
review of the record with additional 
examination at the option of the medical 
examiner.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement to service 
connection for patellofemoral pain 
syndrome of the right knee.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
December 2001 statement of the case, and 
consideration of 38 C.F.R. §§ 3.303, 
3.304 and 3.306 (2002), as applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of her claim on 
appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


